                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                    New York District Office
                                                                              33 Whitehall Street, 5th Floor
                                                                               New York, NY 10004-2112
                                                                      New York Direct Dial: (929) 506-5270
                                                                                      FAX (212) 336-3625
                                                                                  Website: www.eeoc.gov


                                                                     USDC SDNY
March 6, 2020                                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
The Hon. Lorna G. Schofield                                          DOC #:
United States District Court                                         DATE FILED: 3/9/2020
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:      U.S. EEOC v. New York State Department of Labor, 20-mc-49
                Letter Motion Requesting an Extension of Time


Dear Judge Schofield,

       The EEOC writes, with the consent of the Respondent New York State Department of
Labor, to request an extension of the deadline for the EEOC’s certification that the Respondent
has complied with the subpoena issued by the EEOC. The parties have not previously requested
an extension of time for this deadline.

        Pursuant to the order entered on February 7, 2020 (ECF No. 3), the EEOC is to file the
certification within 30 days of the issuance of the order, that is, on March 9, 2020. Although
Respondent provided documents in response to the EEOC’s subpoena, it appears the documents
are incomplete. The parties have conferred, and Respondent is looking into the matter and
anticipates having an update for the EEOC by next week. Therefore, the EEOC requests an
additional two weeks—until Monday, March 23, 2020—to attempt to resolve this matter and
provide the certification.



                                                           Respectfully,
APPLICATION GRANTED.
                                                            s/ Justin Mulaire
The EEOC shall file the certification of compliance with   Justin Mulaire
the subpoena no later than March 23, 2020.                 Supervisory Trial Attorney
Dated: March 9, 2020                                       U.S. EEOC
       New York, New York                                  New York District Office
                                                           33 Whitehall Street, Fl. 5
                                                           New York, New York 10004

                                                           Direct Dial: (929) 506-5277
